USDC IN/ND case 3:18-cv-00365-JD-MGG document 36 filed 08/26/21 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 KEREL L. SEABROOKS,

               Petitioner,

                        v.                          CAUSE NO. 3:18-CV-365-JD-MGG

 WARDEN,

               Respondent.

                                  OPINION AND ORDER

       Kerel L. Seabrooks, a prisoner without a lawyer, filed a motion to reconsider the

order denying the habeas petition under Federal Rule of Civil Procedure 59(e). Banks v.

Chicago Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014). “A court may grant a Rule 59(e)

motion to alter or amend the judgment if the movant presents newly discovered

evidence that was not available at the time of trial or if the movant points to evidence in

the record that clearly establishes a manifest error of law or fact.” Matter of Prince, 85

F.3d 314 (7th Cir. 1996); Deutsch v. Burlington N. R.R. Co., 983 F.2d 741 (7th Cir. 1993).

“Reconsideration is not an appropriate forum for rehashing previously rejected

arguments or arguing matters that could have been heard during the pendency of the

previous motion.” Caisse Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264,

1270 (7th Cir. 1996).

       On July 23, 2021, the court dismissed this habeas case as untimely after

considering each of Seabrooks’ arguments as to why his claims were timely or why the

untimely nature of his claims should be excused. In this motion to reconsider,
USDC IN/ND case 3:18-cv-00365-JD-MGG document 36 filed 08/26/21 page 2 of 5


Seabrooks focuses on his argument that faulty and outdated information from the

prison law library amounted to an impediment created by the State in violation of the

Constitution under 28 U.S.C. § 2244(d)(1)(B) and an extraordinary circumstance that

prevented him from filing a timely habeas petition for purposes of equitable tolling. He

contends that, in March 2017, he asked library staff how to exhaust State court remedies

and that they directed him to the Indiana Rules of Post-Conviction Remedies. He

further contends that, as a result, he relied on Sections 2 and 3 of Rule 1 of the Indiana

Rules of Post-Conviction Remedies as well as Owen v. State, 338 N.E.2d 715 (Ind. App.

1975); Shelor v. State, 386 N.E.2d 690 (Ind. 1979); and Barfell v. State, 399 N.E.2d 377 (Ind.

App. 1979). According to Seabrooks, these legal resources caused him to believe that he

was allowed to pursue an unauthorized successive petition in State court because his

first petition for post-conviction relief was not verified.

       To demonstrate that these legal resources are outdated, Seabrooks relies on a

memorandum from the law library, which states:

       Due to the materials being outdated and missing various pages that
       cannot be replaced, all the “Satellite materials” are no longer available to
       be requested and have been disposed of. These are not the required
       materials as noted in I.D.O.C. Policy 00-01-102. The required materials will
       continue to be available.

ECF 11-1 at 7. To start, this memorandum does not indicate that the legal resources at

issue were outdated. The “required materials” noted in the referenced policy include

Indiana cases from 1960 to the present and the Indiana court rules. Indiana Department

of Correction, Offender Access to the Courts, Attachment I, available at https://

www.in.gov/idoc/dys/files/00-01-102_AP_11-15-04.pdf.


                                              2
USDC IN/ND case 3:18-cv-00365-JD-MGG document 36 filed 08/26/21 page 3 of 5


        As explained in the order denying habeas relief, the version of the rules upon

which Seabrooks relied were the most recent version available in 2017. ECF 33 at 12. It is

unclear how the delivery of the Indiana Rules of Post-Conviction Remedies in response

to a prisoner’s request for information on how to exhaust State court remedies amounts

to a constitutional violation or an extraordinary circumstance. After reviewing the case

file for the 2017 post-conviction proceedings (ECF 26-6), it does appear that Owens,

Shelor, or Barfell are no longer good law as they relate to the preclusive effect of

unverified petitions for post-conviction relief due to the rule requiring authorization to

file successive petitions -- Section 12 of Rule 1 of the Indiana Rules of Post-Conviction

Remedies. Nevertheless, it is unclear how the mere presence of these cases in the law

library and their delivery to Seabrooks at his request amounts to a constitutional

violation or an extraordinary circumstance. 1 Moreover, Seabrooks should have been

aware of the rule requiring authorization for successive petitions throughout 2017 given

his access to a copy of the rules and given that he had previously filed petitions

pursuant to that rule in 2011 and in 2014. ECF 26-5; ECF 26-6.

        Additionally, it is unclear how the belief that he could pursue an unauthorized

successive petition in State court prevented him from filing a timely habeas petition. In

the motion to reconsider, Seabrooks states, “The subtraction of the time attributed to the

state court deciding the 2017 state application along with the time attributed to deciding




         1 As noted in the order denying habeas relief, determining whether legal authority remains good

law is often a complex legal inquiry in itself. ECF 33 at 12 n.4. And, even then, a legal authority may be
overruled or superseded in part while remaining good law in other respects. This is true with respect to
the published opinions here, each of which also resolved claims related to the validity of guilty pleas.


                                                    3
USDC IN/ND case 3:18-cv-00365-JD-MGG document 36 filed 08/26/21 page 4 of 5


a 2018 state-application that was properly filed would put this petition within the one-

year deadline.” There, Seabrooks references a request to file a successive petition in

2018, which the Court of Appeals of Indiana denied in Case No. 18A-SP-400. ECF 26-7.

Because the appellate court denied the request, this proceeding did not affect the federal

limitations period. See Martinez v. Jones, 556 F.3d 637, 638-39 (7th Cir. 2009) (“[W]here

state law requires pre-filing authorization—such as an application for permission to file

a successive petition—simply taking steps to fulfill this requirement does not toll the

statute of limitations. Instead the second petition tolls the limitations period only if the

state court grants permission to file it.”). As explained in the previous order, the

limitations period for all claims had expired by March 3, 2018. ECF 33 at 9-10. Seabrooks

did not file the habeas petition until seventy-five days later on May 17, 2018. The St.

Joseph Superior Court dismissed the 2017 petition thirty five days after it was filed. ECF

26-6. Accordingly, even if Seabrooks correctly believed that the post-conviction

proceedings in 2017 tolled the limitations period, his habeas petition would remain

untimely.

       At base, the untimely nature of Seabrooks’ petition is more fairly attributed to

the inherent difficulties of parsing through legal materials and navigating the

procedural thicket of collateral review without the assistance of counsel than any

deficiencies with respect to the legal materials available at the prison law library. A

competent attorney likely would have known to question a forty-year old line of cases

that did not square with the most recent version of the court rules. A competent

attorney likely would have had a better understanding of the federal limitations period


                                              4
USDC IN/ND case 3:18-cv-00365-JD-MGG document 36 filed 08/26/21 page 5 of 5


and may have considered filing a federal habeas petition at the same time he initiated

State proceedings to avoid timeliness concerns or proceeding directly to federal court to

litigate the issue of procedural default instead. See Pace v. DiGuglielmo, 544 U.S. 408, 416

(2005) (“A prisoner seeking state postconviction relief might avoid this predicament,

however, by filing a protective petition in federal court and asking the federal court to

stay and abey the federal habeas proceedings until state remedies are exhausted.”);

Banks v. Dretke, 540 U.S. 668, 698 (2004) (prosecutorial misconduct may be a basis for

excusing procedural default). It is unfortunate that Seabrooks did not have appointed

counsel to assist him with the complicated task of pursuing collateral review in 2017,

but these circumstances are not extraordinary for purposes of equitable tolling, nor do

they amount to a constitutional violation. See Pennsylvania v. Finley, 481 U.S. 551, 555

(1987) (“We have never held that prisoners have a constitutional right to counsel when

mounting collateral attacks upon their convictions, and we decline to so hold today.”);

Arrieta v. Battaglia, 461 F.3d 861, 867 (7th Cir. 2006) (“Mistakes of law or ignorance of

proper legal procedures are not extraordinary circumstances warranting invocation of

the doctrine of equitable tolling.”); Williams v. Sims, 390 F.3d 958, 963 (7th Cir. 2004)

(“[E]ven reasonable mistakes of law are not a basis for equitable tolling. This is the

general rule, and it has been applied repeatedly to pro se habeas corpus petitioners.”).

       For these reasons, the court DENIES the motion to reconsider (ECF 35).

       SO ORDERED on August 26, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT


                                              5
